ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-194, concluding that OUSMANE DHU’L-NUN AL-MISRI of NEWARK, who was admitted to the bar of this State in 1979, should be censured for violating RPC l.l(a)(gross neglect), RPC 1.15(a)(eommingling of personal and trust funds), RPC 1.15(d)(recordkeeping violations), RPC 5.5(a)(practieing law while ineligible), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should be required to submit quarterly reconciliations of his attorney accounts to the Office of Attorney Ethics for a period of two years;
And good cause appearing;
It is ORDERED that OUSMANE DHU’L-NUN AL-MISRI is
hereby censured; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics quarterly reconciliations of his attorney accounts for a period of two years and until the further Order of the Court; and it is further
*504ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.